West, J.,
dissenting.
If there is any difference in meaning between the terms “drunkenness” and “drunk or intoxocated” the former is more comprehensive than the latter. A charge of drunkenness includes a charge of drunk or intoxicated. The precise language of the statute in charging the offense is not required. Proof of drunkenness is proof that the accused was drunk or intoxicated. It would be impossible to prove guilt upon a charge of drunkenness without proving that the person charged had been drunk or in*181toxicated. A judgment of conviction on a charge of drunkenness, where the crime denounced is drunk or intoxicated, is not void, because every element of the crime is alleged and proved. The petitioner should not, therefore, be discharged on habeas corpus.